--------------------------------------------------------------------------------

Exhibit 10.2
 
Joinder Agreement
For
Eric Cooney


The undersigned hereby agrees to be bound by the terms and conditions of the
Employment Security Plan of Internap Network Services, Inc., dated as of
November 14, 2007, as if he initially had executed such Plan as a party thereto,
and, without by implication limiting the foregoing, agrees to each
acknowledgment, covenant and other agreement contained therein.


The provisions below shall apply notwithstanding Section 1.2(f) of the Plan.


(a) In the event that it shall be determined that any Payment would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
then the Company shall pay the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive after deduction of
any excise tax imposed under Section 4999 of the Code, and any federal, state
and local income tax, employment tax, excise tax and other tax imposed upon the
Gross-Up Payment, shall be equal to the Payment.  For purposes of this
provision, “Payment” means any payment or distribution or provision of benefits
by the Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
provision.


(b) Except as set forth in the next sentence, all determinations to be made
under this provision shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change of
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and Executive
within ten days of Executive’s Termination Date. If determined by the Accounting
Firm to be excludible from parachute payments under Section 280G of the Code,
the value of the Executive’s non-competition covenant under Section 2.3 of the
Plan shall be determined by independent appraisal by a nationally-recognized
business valuation firm acceptable to both the Executive and the Company, and a
portion of the Payment shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment. Any such determination
by the Accounting Firm shall be binding upon the Company and Executive.


(c) It is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this provision that
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”).  In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or Executive that the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be treated for all purposes as a loan to Executive that
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by Executive to the Company if and to the extent such deemed loan and
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.


 
 

--------------------------------------------------------------------------------

 
 
(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this provision shall be borne solely by the
Company.


(e) All payments to be made under this provision (other than the Underpayment
described in  paragraph (c) must be made by the end of the Executive’s taxable
year next following the Company’s taxable year in which the Company remits the
related taxes.  Any right to reimbursement incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability must be made by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the audit or litigation are remitted
to the taxing authorities or, where no such taxes are remitted, the end of the
Executive’s taxable year following the year in which the audit is completed or
there is a final and non-appealable settlement or the resolution of the
litigation.


Notwithstanding the provisions of the Plan, Section 5.13(b)(ii)(A) shall be
deemed modified with respect to Employee so as to delete the words “, other than
due solely to the fact that Company no longer is a publicly traded company,”.


Notwithstanding the provisions of the Plan, (i) Schedule A shall be deemed to
contain the title “Chief Executive Officer;” and (ii) Schedule B shall be deemed
to contain an entry for “Chief Executive Officer” and correspondingly in the
first column shall be deemed to contain the number “1” and the second column
shall be deemed to contain the number “2.5”.
 
 
 
/s/ J. Eric Cooney       Employee          

 
 
January 28, 2009       Date  


   
/s/ Richard P. Dobb
 
Chief Administrative Officer
 



 
2